295 S.W.3d 602 (2009)
Shane P. MAHONEY, Appellant,
v.
DIRECTOR OF REVENUE, STATE of Missouri, Respondent.
No. WD 70703.
Missouri Court of Appeals, Western District.
October 27, 2009.
Stephen S. Wyse, Esq., Columbia, MO, for appellant.
Jeremiah Morgan, Esq., Jefferson City, MO, for respondent.
Before: ALOK AHUJA, P.J., and JAMES M. SMART and LISA WHITE HARDWICK, JJ.

ORDER
PER CURIAM:
Following a hearing pursuant to § 577.041 RSMo, the circuit court entered a judgment upholding the Director of Revenue's revocation of Appellant Shane P. Mahoney's driving privileges based on Mahoney's refusal to submit to a chemical test of his blood-alcohol content. On appeal, Mahoney argues that the Director failed to prove that, prior to his arrest, the arresting officer had reasonable grounds to suspect that Mahoney was driving while intoxicated. He also argues that § 577.041 violates the United States and Missouri Constitutions. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).